[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of E. Ohio Gas Co., Slip Opinion No. 2014-Ohio-3073.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                          SLIP OPINION NO. 2014-OHIO-3073
   IN RE APPLICATION OF EAST OHIO GAS COMPANY, D.B.A. DOMINION EAST
    OHIO, FOR APPROVAL OF TARIFFS TO ADJUST ITS AUTOMATED-METER-
 READING COST-RECOVERY CHARGE TO RECOVER COSTS INCURRED IN 2011;
     EAST OHIO GAS COMPANY, D.B.A. DOMINION EAST OHIO, APPELLANT;
                    PUBLIC UTILITIES COMMISSION, APPELLEE.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
              it may be cited as In re Application of E. Ohio Gas Co.,
                         Slip Opinion No. 2014-Ohio-3073.]
Public utilities—Recovery of costs associated with automated-meter-reading
        program—Commission’s decision to reduce recovery of costs was
        unreasonable—Order affirmed in part and reversed in part.
       (No. 2012-2117—Submitted May 14, 2014—Decided July 16, 2014.)
 APPEAL from the Public Utilities Commission of Ohio, No. 11-5843-GA-RDR.
                                ____________________
        PFEIFER, J.
        {¶ 1} The East Ohio Gas Company, d.b.a. Dominion East Ohio
(“Dominion” or “DEO”), appeals an order of the Public Utilities Commission
                            SUPREME COURT OF OHIO




reducing Dominion’s proposed customer charge to recover costs associated with
Dominion’s automated-meter-reading (“AMR”) program.             The commission
reduced Dominion’s proposed AMR charge—from $0.54 per customer per month
to $0.42 per customer per month—ostensibly because Dominion had failed to
timely implement the AMR program. The reduction, according to Dominion,
prevents Dominion from recovering from customers approximately $1.6 million
in costs associated with the program.
       {¶ 2} On appeal, Dominion argues that the commission’s order should be
reversed because (1) the order is not supported by evidence in the record, (2) the
order is unreasonable, (3) the commission lacks statutory and constitutional
authority to issue retroactive orders that alter the significance of a utility’s
previous conduct, and (4) the order is barred by collateral estoppel. Dominion
also argues that the commission erred by denying Dominion’s motion for a stay of
its order pending appeal.
       {¶ 3} For the reasons explained more fully below, we agree that the
commission’s order is substantively unreasonable. Accordingly, we reverse the
commission’s order and remand this case for further proceedings, consistent with
this opinion.
                    I. Factual and Procedural Background
          A. Dominion’s application to recover AMR program costs
       {¶ 4} On December 7, 2006, the commission’s minimum gas-service
standards took effect, which required natural-gas companies to, among other
things, make reasonable attempts to obtain actual readings of customers’ meters
every other month. See Ohio Adm.Code 4901:1-13-04(G)(1). Readings taken by
AMR equipment qualified as “actual” readings, but readings taken by remote-
meter-index equipment—the equipment then utilized by Dominion—did not
qualify as “actual” readings. Id. Consequently, in December 2006, Dominion




                                        2
                               January Term, 2014




filed an application to recover costs associated with implementing an AMR-
installation program.
       {¶ 5} By installing AMR devices—small electronic modules—on
customers’ existing gas meters, Dominion employees could then drive through
neighborhoods collecting actual gas-meter readings through mobile data
collectors installed in the employees’ vehicles. Before the installation of AMR
devices, Dominion meter readers walked routes and had to access the inside of
some of Dominion’s customers’ premises in order to obtain an actual gas-meter
reading. Thus, AMR technology offered accurate gas-meter readings without the
inconvenience of a meter reader accessing the inside of a customer’s property.
       {¶ 6} In its AMR application, Dominion estimated that installing AMR
devices on all of its meters would cost between $100 million and $110 million
and would take as long as 15 to 20 years to complete if it were paid for through its
normal budgeting process. To speed up the installation, Dominion applied for an
automatic adjustment mechanism under R.C. 4929.11, which would allow
Dominion to install AMR equipment on all of its meters over a five-year period
by funding an accelerated installation program through an AMR-cost-recovery
charge, or “AMR charge,” to each customer per month. Dominion proposed a
process whereby it would file an application in February of each year seeking the
commission’s approval for its proposed yearly AMR charge, which was to be
based on the costs accumulated in the prior year for implementing the AMR
program.
       {¶ 7} The AMR charge was also meant to reflect the savings achieved as
a result of using AMR devices. Because implementation of AMR equipment
would reduce some of Dominion’s operations and maintenance expenses—
especially meter-reading and call-center costs—Dominion proposed to reduce the
AMR charge by the amount of savings generated by the program. For example,
after installation of AMR devices, Dominion could begin reducing its meter-



                                         3
                             SUPREME COURT OF OHIO




reader labor force because fewer meter readers would be necessary. The savings
generated by the AMR program would be passed on to customers as a credit to
the AMR charge.
           B. Ambiguity regarding the initial commencement date
                              of the AMR program
       {¶ 8} Dominion’s AMR application was consolidated with a then
pending rate case, and the commission did not ultimately approve the application
until October 2008. The commission’s order approving Dominion’s application
failed to specify expected commencement or completion dates for the program.
Dominion has maintained that the program did not have a firm start date, but that
it began, at the earliest, in January 2008, the date specified in its application. In
contrast, the commission’s staff has maintained that Dominion’s AMR program
began in January 2007. As support, the staff points to the facts that Dominion
actually began installing AMR devices in 2007 and that Dominion filed a related
application in a separate proceeding suggesting that its AMR program began in
2007. Thus, throughout this litigation, Dominion and the commission’s staff have
disagreed over when Dominion’s five-year AMR program officially began and,
therefore, when the five-year program should have been completed.
                            C. The 2009 AMR order
       {¶ 9} Once its plan was approved, Dominion was required to submit an
application to the commission in February of each year justifying its yearly AMR
charge based on the prior year’s accumulated AMR expenses. In the first three
AMR cases—determining charges based on costs incurred in 2008, 2009, and
2010, respectively—Dominion and the commission’s staff ultimately agreed on
the appropriate AMR charges.        This appeal has resulted from Dominion’s
application to recover costs incurred in 2011, in which the commission’s staff and
Dominion could not agree on the AMR-charge rate. The merits of this appeal,
however, turn on the meaning of an order that the commission issued in the




                                         4
                               January Term, 2014




proceeding to recover the 2009 costs. For ease of reference, we refer to the order
from the earlier proceeding as the “2009 AMR order,” despite the fact that the
proceeding occurred in 2010, because it determined the AMR charge to recover
2009 costs.
       {¶ 10} In the proceeding to recover the 2009 costs, the commission’s staff
and Dominion agreed that the utility could charge $0.47 per customer per month
to recover 2009 expenses. The Ohio Consumers’ Counsel (“OCC”), however,
objected to the agreed rate. After a hearing, the commission issued an opinion
and order rejecting the OCC’s arguments. But in its order, the commission also
set forth the following instructions to Dominion regarding the timing of its AMR
program:


       While the evidence in this case supports DEO’s calculation, the
       Commission finds that DEO should be installing the AMR devices
       such that savings will be maximized and rerouting will be made
       possible in all of the communities at the earliest possible time.
       Therefore, the Commission expects that DEO’s filing in 2011, for
       recovery of 2010 costs, will reflect a substantially greater number
       of communities rerouted. The Commission anticipates that, by the
       end of 2011, it will be possible to reroute nearly all of DEO’s
       communities. To that end, the Commission finds that, in its 2011
       filing, DEO should demonstrate how it will achieve the installation
       of the devices on the remainder of its meters by the end of 2011,
       while deploying the devices in a manner that will maximize
       savings by allowing rerouting at the earliest possible time.


2009 AMR order at 7, Pub. Util. Comm. No. 09-1875-GA-RDR (May 5, 2010).




                                         5
                             SUPREME COURT OF OHIO




       {¶ 11} Consistent with the 2009 AMR order, Dominion, in its next
application—to recover AMR costs incurred in 2010—submitted a plan indicating
how it would install AMR devices on the remainder of its meters by the end of
2011. Dominion’s plan also indicated that it would initiate rerouting in five
service areas in 2011 and initiate rerouting in its final two service areas in 2012.
Dominion and the commission’s staff agreed that the appropriate rate to recover
the 2010 costs should be $0.57 per customer per month, and the commission set
the charge at the agreed rate.
                 D. Terms of art: “installing” and “rerouting”
       {¶ 12} “Installing” AMR devices and “rerouting” service areas are
important concepts for this appeal, although neither party specifically defines the
terms. “Installing” appears to mean accessing the customer’s home or business to
install the AMR device on the gas meter. The commission refers to “rerouting” as
converting walking meter-reader routes into drive-by routes. Dominion disputes
that “rerouting” is simply converting walking routes to driving routes and instead
asserts that rerouting is “essentially a final fine-tuning of the meter-reading
routes,” which includes converting billing cycles and changing other internal
processes. The parties agree, however, that “rerouting” a service area occurs after
installation is mostly complete and that the rerouting process takes from one to
three months.
            E. The present case: the 2011 AMR-charge proceeding
       {¶ 13} In February 2012, Dominion filed its application to recover AMR
costs incurred for 2011, requesting that its AMR charge be adjusted from $0.57 to
$0.54. Dominion also reported that it had not completed installation of all AMR
devices in 2011; it had 9,530 devices yet to install. As for rerouting, Dominion
reported that it had rerouted eight of its eleven service areas by the end of 2011
and that it planned to reroute the remaining three areas in the first and second
quarters of 2012. Unlike the previous three AMR-charge proceedings, Dominion




                                         6
                              January Term, 2014




and the commission’s staff could not reach agreement on the appropriate yearly
AMR charge, and the matter proceeded to a hearing.
1. The staff’s argument: Dominion violated the 2009 AMR order
       {¶ 14} At the hearing, the staff argued that Dominion had missed its
deadline to complete the AMR program by the end of 2011 and therefore violated
the commission’s 2009 AMR order. As a result, the staff recommended reducing
Dominion’s AMR charge to $0.42, the rate that the staff found Dominion could
have charged if it had fully complied with the 2009 AMR order.
       {¶ 15} To support its theory, the staff pointed primarily to the fact that
Dominion’s pace of AMR installations after 2009 had progressively slowed,
which demonstrated that Dominion did not modify its installation practices in
order to maximize savings at the earliest possible time, as directed by the
commission in the 2009 AMR order.          Specifically, the staff argued that if
Dominion had continued its 2009 installation pace in years 2010 and 2011, it
would have completed installation of all AMR devices in early August 2011.
Assuming that Dominion would have needed two additional months to reroute its
service areas, the commission’s staff estimated that Dominion could have
completed the rerouting process by the beginning of October 2011.         And if
Dominion had completed the rerouting process by that time, the staff argued that
Dominion would have been able to report much more savings in 2011.
       {¶ 16} To calculate the amount of those savings, the staff first concluded
that if Dominion had completed its AMR program in October, it would have been
able to immediately terminate 87 meter readers, which would have resulted in a
monthly labor savings of $542,759. The commission’s staff then multiplied that
figure by three—for the months of October, November, and December—and
determined that Dominion should have had an additional savings of $1,628,277
by the end of 2011. This additional $1,628,277 in savings would have reduced
Dominion’s 2011 AMR charge from $0.54 to $0.42.



                                       7
                            SUPREME COURT OF OHIO




       {¶ 17} In sum, the staff argued that if Dominion had complied with the
2009 AMR order, it would have completed the AMR program by October 2011,
which would have resulted in more savings by the end of 2011 and therefore a
lower AMR charge.
2. Dominion’s argument: it did not violate the 2009 AMR order
       {¶ 18} Dominion argued that it had fully complied with the 2009 AMR
order and that the staff had misconstrued the text and meaning of that order.
According to Dominion, the 2009 AMR order did not expressly require it to
complete installation and rerouting by the end of 2011—and certainly not by
August or October of 2011, as determined by the staff. Dominion asserted that
the staff’s attempt to move the target completion date at such a late stage would
be unfairly retroactive.
       {¶ 19} Dominion also heavily criticized the staff’s calculations for its
proposed additional savings. Dominion claimed that it did not slow down its
installation pace after 2009 but instead installed AMR devices as fast as it could.
Dominion presented evidence attempting to show that the only remaining
customers without AMR devices at the end of 2011 were either customers who
had refused to allow Dominion access to their premises or large commercial
customers who required special appointments to prevent business disruption.
Further, Dominion argued that the staff’s calculation did not take into account the
increased costs of completing AMR installations at a faster pace.
3. The commission agreed with its staff
       {¶ 20} In its October 3, 2012 opinion and order, Pub. Util. Comm. No. 11-
5843-GA-RDR, 2012 Ohio PUC LEXIS 801 (Oct. 3, 2012) (the “underlying
order”), the commission adopted the staff’s recommended reduction in
Dominion’s AMR charge. Specifically, the commission found that Dominion’s
program term ended on December 31, 2011, and that the 2009 AMR order
“directed DEO to deploy the [AMR] devices in a manner that would maximize




                                          8
                               January Term, 2014




* * * savings by allowing rerouting at the earliest possible time.” Id. at 17-18.
The commission further interpreted its 2009 AMR order as setting forth the
“expectation that DEO would reroute nearly all of its communities by the end of
2011.” Id. at 18. And because Dominion failed to reroute three service areas by
the end of the year, Dominion did not comply with the mandates and directives in
the 2009 AMR order.        Finally, the commission determined that its staff’s
calculation was reasonable and quantifiable because it was based on “the actual
number of meter readers and the reduction in the number of meter readers once
the program is fully deployed, which was to be by the end of 2011.” Id.
       {¶ 21} Dominion filed a motion to stay the commission’s order pending
appeal and an application for rehearing. In a December 12, 2012 entry, the
commission denied both requests. Dominion timely appealed to this court and
filed a motion to stay the commission’s order. On March 13, 2013, this court
granted the stay and ordered that the rate in effect prior to the commission’s
underlying order—$0.57 per customer per month—remain the interim rate
pending resolution of this appeal.
                              II. Law and Analysis
                       A. Proposition of law Nos. 1 and 2
       {¶ 22} Dominion’s proposition of law Nos. 1 and 2 are similar. In both
propositions, Dominion finds fault with the commission’s underlying order.
Because the arguments overlap, we interpret proposition of law No. 1 as setting
forth an evidentiary argument and proposition of law No. 2 as setting forth a
reasonableness argument.
       {¶ 23} In proposition of law No. 1, Dominion asserts that the
commission’s order lacks record support because the commission “took a path
recommended by no one.” We disagree. Although the order is confusing—as
explained more fully below—the commission clearly intended to adopt its staff’s
recommendation.     The commission’s order reviews in detail how its staff



                                        9
                             SUPREME COURT OF OHIO




calculated its proposed reduction to Dominion’s AMR charge, and the
commission then expressly “adopt[ed] Staff’s recommendation.” The underlying
order, Pub. Util. Comm. No. 11-5843-GA-RDR, 2012 Ohio PUC LEXIS 801, at
18. Thus, we cannot conclude that the commission took a path recommended by
none of the parties in the case.
       {¶ 24} However, we agree with Dominion that the path the commission
ultimately took was unreasonable. R.C. 4903.13 provides that “[a] final order
made by the public utilities commission shall be reversed, vacated, or modified by
the supreme court on appeal, if, upon consideration of the record, such court is of
the opinion that such order was unlawful or unreasonable.” In proposition of law
No. 2, Dominion argues that the commission held Dominion to one standard—
completion of its AMR program by the end of 2011—but then penalized
Dominion on the basis of a different standard—installation of AMR devices by
August 2011 and completion of rerouting by October 2011. Dominion is correct.
Throughout the underlying order, the commission repeats its position that “DEO’s
AMR program was approved for a five-year period ending December 31, 2011.”
Id. at 13. But if Dominion’s deadline was the end of 2011, it was irrational and
arbitrary for the commission to adopt its staff’s recommended AMR charge. The
staff’s recommendation was based on an assumption that Dominion should have
installed all AMR devices by August 2011 and completed rerouting by the
beginning of October 2011—which was three months earlier than the December
31, 2011 deadline. Thus, even if Dominion violated the commission’s December
31, 2011 deadline—which it may have, as Dominion had 9,530 devices yet to
install in 2012—the remedy for that violation was not the staff’s calculation,
which was based on a different (earlier) deadline. Accordingly, the commission’s
adoption of its staff’s recommendation was not rationally tied to Dominion’s
alleged failure to meet the December 31, 2011 deadline.




                                        10
                               January Term, 2014




       {¶ 25} The commission argues, however, that the 2009 AMR order
directed Dominion to complete the program before the deadline. According to the
commission, the 2009 AMR order “made it clear that the Commission expected
Dominion to reroute communities and deliver savings to customers at the ‘earliest
possible time,’ ” and because Dominion failed to comply with this directive, the
commission was justified in reducing Dominion’s proposed AMR charge. But
again, the 2009 AMR order provided only the following:


       [T]he Commission finds that DEO should be installing the AMR
       devices such that savings will be maximized and rerouting will be
       made possible in all of the communities at the earliest possible
       time. Therefore, the Commission expects that DEO’s filing in
       2011, for recovery of 2010 costs, will reflect a substantially greater
       number of communities rerouted.        The Commission anticipates
       that, by the end of 2011, it will be possible to reroute nearly all of
       DEO communities. To that end, the Commission finds that, in its
       2011 filing, DEO should demonstrate how it will achieve the
       installation of the devices on the remainder of its meters by the end
       of 2011, while deploying the devices in a manner that will
       maximize savings by allowing rerouting at the earliest possible
       time.


(Emphasis added.) 2009 AMR order at 7.
       {¶ 26} This dispute centers on the four sentences quoted above. The
commission focuses on the first sentence, interpreting it as directing Dominion to
install AMR devices in a manner to maximize savings and ensure rerouting at the
earliest possible time. But the first sentence cannot be read in isolation and must
be read in context with the other sentences in the paragraph.



                                        11
                             SUPREME COURT OF OHIO




       {¶ 27} The second sentence begins with “therefore,” which means that it
was meant to further explain how Dominion was to comply with the first
sentence. The second sentence, however, merely directed Dominion to ensure
that its 2010 AMR-charge application “reflect a substantially greater number of
communities rerouted.”      Presumably, Dominion complied with this directive,
since the commission’s staff and Dominion agreed to an appropriate AMR charge
in the 2010 AMR proceeding.
       {¶ 28} The third sentence expressed the commission’s anticipation that by
the end of 2011, it would be possible to reroute nearly all of Dominion’s
communities. In its merit brief, the commission argues that this sentence “was
concerned about Dominion actually rerouting communities, not the mere
possibility of rerouting.” (Emphasis sic.) But that is not what the 2009 AMR
order says, and the commission cannot substitute the word “actual” for “possible.”
Compare Cleveland Elec. Illum. v. Cleveland, 37 Ohio St. 3d 50, 524 N.E.2d 441
(1988), paragraph three of the syllabus (“In matters of construction, it is the duty
of this court to give effect to the words used, not to delete words used or to insert
words not used”).     A plain reading of the third sentence indicates that the
commission anticipated only that it would be possible to reroute nearly all service
areas by the end of 2011.
       {¶ 29} Finally, the fourth sentence of the paragraph directed Dominion to
include a plan in the 2010 AMR-charge proceeding explaining how it would
achieve installation of all AMR devices by the end of 2011, while rerouting at the
earliest possible time. Dominion has conceded, and we agree, that this sentence
could reasonably be interpreted as setting forth a target date of December 31,
2011, for completing installation of all AMR devices. But the sentence cannot be
read as directing Dominion to complete rerouting by the end of 2011 because
rerouting necessarily occurs after installation is mostly complete.




                                         12
                                 January Term, 2014




       {¶ 30} The 2009 AMR order is so vague that it is difficult to summarize
what, exactly, it directed Dominion to do—other than to submit additional
information in Dominion’s next AMR-charge application and aim to complete
AMR installations by the end of 2011. Nothing in the 2009 AMR order clearly
put Dominion on notice that it was required to complete its AMR program by the
end of 2011. And certainly nothing in the 2009 AMR order instructed Dominion
to maintain its 2009 AMR installation pace in order to complete installation of
AMR devices by August 2011 and fully reroute all service areas by October
2011—which is how the staff calculated its recommended AMR charge in this
case. Ultimately, if the 2009 AMR order were intended to speed up the program’s
deadline, the commission should have made its instructions clear and explicit.
Instead, the commission relies on a strained interpretation of the 2009 AMR order
to justify its staff’s calculation, which was based on a program deadline that
neither the commission nor its staff had previously set or announced to Dominion.
Thus, it was substantively unreasonable for the commission to adopt its staff’s
recommended AMR charge.
       {¶ 31} Finally, the commission argues that we should defer to the
agency’s interpretation of one of its own prior orders.      But no deference is
necessary when an agency has set forth an interpretation of a prior order that is
contrary to the order’s express terms. Accordingly, we find Dominion’s second
proposition of law well taken.
                 B. Dominion’s remaining propositions of law
       {¶ 32} In proposition of law No. 3, Dominion asserts that the
commission’s underlying order effectively revised the installation and rerouting
requirements set in the 2009 AMR order and that the commission lacked statutory
and constitutional authority to take this retroactive action. However, we find that
it is more accurate to conclude that the commission unreasonably interpreted its
prior order rather than to find that it effectively revised that order. Our holding



                                         13
                             SUPREME COURT OF OHIO




not only reflects what actually occurred in this case but also avoids the
constitutional issues regarding retroactivity raised in Dominion’s brief. See, e.g.,
State ex rel. Essig v. Blackwell, 103 Ohio St. 3d 481, 2004-Ohio-5586, 817 N.E.2d
5, ¶ 34, quoting State ex rel. DeBrosse v. Cool, 87 Ohio St. 3d 1, 7, 716 N.E.2d
1114 (1999) (“ ‘courts decide constitutional issues only when absolutely
necessary’ ”).    Accordingly, because we have already decided that the
commission’s order was unreasonable, it is not necessary for us to decide this
issue.
         {¶ 33} In proposition of law No. 4, Dominion claims that the
commission’s order was barred by collateral estoppel. Specifically, Dominion
argues that the issues of the target completion date for AMR installation and
rerouting were decided in the 2009 AMR order, from which no party appealed.
Therefore, the underlying order’s “revisions” of the 2009 AMR order amounted to
relitigation of those two issues, which violated the doctrine of collateral estoppel.
Collateral estoppel, however, “applies when the fact or issue * * * was actually
and directly litigated in the prior action.” Thompson v. Wing, 70 Ohio St. 3d 176,
183, 637 N.E.2d 917 (1994). Because we do not interpret the 2009 AMR order as
setting forth clear program deadlines, we cannot conclude that those issues were
“actually and directly litigated” in the 2009 AMR proceeding. When an issue is
not actually litigated and decided in the previous proceeding, collateral estoppel
cannot apply. Id. Accordingly, we reject proposition of law No. 4.
         {¶ 34} Finally, in Dominion’s proposition of law No. 5, Dominion argues
that the commission erred in denying Dominion’s motion to stay the
commission’s order pending its appeal. Specifically, Dominion asserts that the
commission applied the incorrect legal standard in denying its motion, and it
requests that we “reverse the Commission’s denial of the stay, with instructions to
apply the proper standard going forward.”        Dominion, however, also filed a
motion for stay in this court, and we granted Dominion’s motion in March 2013.




                                         14
                                January Term, 2014




Given that the commission’s order has since been stayed, Dominion has failed to
identify an effective remedy for the commission’s alleged error, other than this
court’s instructing the commission on the proper legal standard on a “going
forward” basis. We decline Dominion’s invitation to issue an advisory ruling, and
because there does not appear to be an effective remedy here, we reject this
proposition of law. See, e.g., Cincinnati Gas & Elec. Co. v. Pub. Util. Comm.,
103 Ohio St. 3d 398, 2004-Ohio-5466, 816 N.E.2d 238, ¶ 17 (dismissing appeal
where “[i]n the absence of the possibility of an effective remedy, [the] appeal
constitute[d] only a request for an advisory ruling from the court”).
                                 III. Conclusion
       {¶ 35} The commission’s order was unreasonable.           The commission’s
adoption of its staff’s recommended reduction to Dominion’s AMR charge was
not rationally tied to Dominion’s alleged failure to meet the December 31, 2011
deadline, because the staff’s calculation was based on Dominion’s failure to meet
earlier—and previously unknown—deadlines. And contrary to the commission’s
position, the 2009 AMR order cannot be reasonably interpreted as instructing
Dominion to complete its AMR program months before the program deadline.
       {¶ 36} For the foregoing reasons, we reverse in part, affirm in part, and
remand this case to the commission for further proceedings consistent with this
opinion.
                                                              Order affirmed in part
                                                               and reversed in part,
                                                               and cause remanded.
       O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
                             ____________________
       Whitt Sturtevant, L.L.P., Mark A. Whitt, and Andrew J. Campbell, for
appellant.



                                         15
                           SUPREME COURT OF OHIO




       Michael DeWine, Attorney General, and William L. Wright, Devin D.
Parram, and Thomas G. Lindgren, Assistant Attorneys General, for appellee.
       Bruce J. Weston and Joseph P. Serio, urging affirmance for amicus curiae,
Ohio Consumers’ Counsel.
                        _________________________




                                      16